Citation Nr: 0310923	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-09 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
gunshot wound of the right forearm involving muscle group 
VII, with scars, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for incomplete 
paralysis of median and ulnar nerves, right forearm, 
currently evaluated as 30 percent disabling


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1963 to 
June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2001 rating decision in 
which the RO denied an increased rating for residuals of 
gunshot wound of the right forearm involving muscle group 
VII, with scars, currently evaluated as 30 percent disabling; 
and an increased rating for incomplete paralysis of median 
and ulnar nerves, right forearm, currently evaluated as 30 
percent disabling.  The veteran filed a notice of 
disagreement in June 2002, and a statement of the case was 
issued in March 2002.  The veteran submitted a substantive 
appeal in July 2002.  In January 2003, the Board undertook 
further evidentiary development of the claims on appeal, 
pursuant to 38 C.F.R. § 19.9 (2002).  


REMAND

The veteran and his representative contend that symptoms of 
service-connected disabilities of the right forearm have 
worsened.  Specifically, the veteran has described an 
increased in limitation of motion, scar pain, numbness, and 
weakness.  While, in his July 2002 substantive appeal, the 
veteran cited 2001 electromyographic (EMG) testing at the VA 
Medical Center (VAMC) located in Buffalo, New York, in 
support of his claims, the report was not of record.  
Consequently, the Board requested and obtained additional 
evidence in the form of Buffalo VAMC outpatient treatment 
records dated from January 2000 to November 2002.  Although 
the additional evidence did not contain an EMG report, the VA 
records suggest that, in February 2001, the veteran underwent 
EMG testing at another VA clinic or facility.  Therefore, 
further development to obtain the EMG report is warranted.  
However, because the provision 38 C.F.R. § 19.9 (2002) 
essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, has recently been held to 
be invalid, the RO should accomplish all further development.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

The RO should undertake further efforts to obtain complete 
medical records (to include any 2001 EMG report), not 
previously obtained, from the Buffalo VAMC.  In this regard, 
the Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of the claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received or notification that further efforts to 
obtain such records would be futile is provided.  See 
38 C.F.R. § 3.159(c)(1).

If the development requested above leads to relevant medical 
evidence, the RO should obtain a supplemental VA medical 
opinion addressing whether the prior June 2001 VA examination 
report should be affirmed or amended.  If the prior VA 
examiner is unavailable, or if another examination is deemed 
necessary, an additional VA examination should be provided.  
The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in the denial of the claim.  See 38 C.F.R. § 3.655.  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for any 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) of the examination(s) sent to 
the veteran.  

The Board also notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the increased rating 
claims currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the department to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  

The notification and development actions identified herein 
are consistent with the duties imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure that the 
VCAA has fully been complied with.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources, to include 
medical records from the VAMC in Buffalo, 
New York, for any treatment of the 
veteran's service-connected disabilities 
of the right forearm, to specifically 
include the 2001 EMG report.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  Thereafter, the RO should furnish to 
the veteran and his representative a 
letter notifying the veteran of the VCAA, 
and the duties to notify and assist 
imposed thereby, specifically as regards 
the claims currently on appeal.  The 
letter should include a summary of the 
evidence currently of record and specific 
notice as to the type of evidence 
necessary to substantiate the claims.  To 
ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information and/or 
evidence is provided.  The RO's letter 
should also invite the veteran to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.    

3.  The RO should then arrange for a 
review of the claims file by the VA 
examiner who previously examined the 
veteran in June 2001, if possible.  The 
VA examiner should be asked to provide a 
supplemental opinion, based upon a review 
of the claims folder, to include the 2001 
EMG (if obtained), as to whether the 
prior opinion should be affirmed or 
amended.  The examiner should provide the 
complete rationale for the supplemental 
opinion in a typewritten report.  If the 
June 2001 VA examiner is not available, 
or the requested opinion cannot be 
provided without examination of the 
veteran, the veteran should undergo VA 
neurological and orthopedic examinations 
at the appropriate VA medical facility.  
The neurological examination should be 
conducted first, and the report of that 
examination made available to the 
orthopedic examiner in connection with 
his/her examination.
The entire claims file must be made 
available to and reviewed by each 
physician designated to examine the 
veteran.  All appropriate tests and 
studies, to include x-rays and range of 
motion studies, reported in degrees, with 
normal ranges provided for comparison 
purposes, should be accomplished, and all 
clinical findings should be reported in 
detail.  Each report of examination 
should be comprehensive and include a 
detailed account of all manifestations of 
the service-connected right forearm 
disabilities.  Each examiner should set 
forth all examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
in a typewritten report.

The neurological examiner should identify 
current neurological symptoms associated 
with the veteran's service-connected 
right forearm disabilities, specifically 
incomplete paralysis of median and ulnar 
nerves, right forearm.  The examiner 
should specifically indicate whether the 
veteran's median and ulnar nerve 
disability results in complete paralysis 
of the hand and/or a "griffin claw" 
deformity; or incomplete paralysis.  If 
incomplete paralysis is found, 
characterize the incomplete paralysis as 
mild, moderate, or severe.

The orthopedic examiner should 
specifically report limitation of range 
of motion of the right forearm.  The 
examiner should also indicate whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the right 
forearm.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  

4.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case, (to include citation to and 
discussion of pertinent VCAA laws and 
regulations, and clear reasons and bases 
for the RO's determinations, and afford 
the veteran and his representative the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


